Title: To George Washington from Alexander Hamilton, 19 June 1792
From: Hamilton, Alexander
To: Washington, George



Treasury Departmt June 19th 1792.

The Secretary of the Treasury has the honor to submit to the President of the Ud States a provisional Contract entered into between the Superintendent of the Delaware Lighthouse and Abraham Hargis for sinking a well for the accomodation of that Light house; together with a report of the Commissioner of the Revenue on the subject, & some explanatory statements.
The Secretary has delayed this communication under an impression that the allowance was excessive, and with a hope that something better might be done: but reputable workmen who have been consulted appear to be of opinion that the charge is not unreasonable, and no other person has been found disposed

to undertake at a lower rate. More from the latter circumstance, than a conviction that the terms are not less moderate than they ought to be, the Contract is now submitted. The approbation of it may be qualified by a reservation that if all the materials mentioned in the Estimate B are not used in the work, a proportional deduction shall be made from the sum stipulated. This, it is represented, will be agreed to by Mr Hargis.

Alexder HamiltonSecy of the Treasury.

